DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/994,291, was filed on May 31, 2018, and does not claim domestic benefit or foreign priority to any other application.  The effective filing date of the present application is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Jan. 19, 2021.
Claims 1-23 are pending, of which independent claims 1 and 13 and dependent claims 2 and 14 have been substantively amended.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on Jan. 19, 2021 has been considered. 

Claim Interpretation
The Examiner has interpreted “multi-term” as comprising, but not limited to, “multiple year”.  
Paragraph [0011] of the specification recites: “The first term of coverage for a multi-term coverage of the plurality of insurance policies can be one year and the second term of coverage for the multi-term coverage of the plurality of insurance policies can be two years.”
Moreover, paragraph [0032] of the specification recites: “Additionally, the first policy term and the remaining policy terms can be measured in any increments of time (e.g., days, weeks, years, etc.) and can be broken up into any increments over the course of an entirety of a policy.”




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-23 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-12 are method claims for “accumulating and allocating insurance risk”.  Claims 13-23 are apparatus claims that comprise a processor configured to perform the method recited in method claims 1-11. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-23 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-23 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent method claim 1, the claim is for a “method for accumulating and allocating insurance risk based on policy term”. Likewise, the independent apparatus claim 13 recites an “insurance warehouse system”. 
In addition, see the following claimed step in independent claim 1 (emphasis added): “creating at least one bundle record on the at least one non-transitory storage device representative of at least one insurance policy bundle of one or more term-dependent reinsurance policies for reinsurance of the plurality of insurance policies based at least in part on the aggregate of premiums paid, the aggregate or risks, or a combination thereof”.
In addition, see the following claimed step in independent claim 1 (emphasis added):  “enabling access to the at least one non-transitory storage device for purchasing, by the insurance originator, of the one or more term-dependent reinsurance policies for at least a portion of the plurality of insurance policies including a first risk and premium allocation of the first term of coverage for the one or more term-dependent reinsurance policies and a second risk and premium allocation of the second term of coverage of the one or more term-dependent reinsurance policies, wherein the first risk and premium allocation and the second risk and premium allocation are different according to the one or more term-dependent reinsurance policies”.
In addition, see the following claimed step in independent claim 1: “automatically causing to receive during the first term of coverage, by the insurance originator, the entirety of the aggregate of premiums according to the risk and premium allocation of the one or more term-dependent reinsurance policies”. 
These are method steps that pertain to commercial interactions, more specifically, to reinsurance of bundles of insurance policies. 
Independent claim 13 recites similar steps. 
These steps are purely contractual and/or financial in nature, and therefore are categorized as “abstract ideas”.
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1 and 13 recite steps such as “automatically causing to cover during the first term of coverage, by the insurance originator, an entirety of the aggregate of risks according to the risk and premium allocation of the one or more term-dependent reinsurance policies”, and “automatically causing to cover during the second term of coverage, by the insurance originator, a first percentage of the aggregate risk according to the risk and premium allocation of the one or more term-dependent reinsurance policies” but these are purely contractual and/or financial transactions, and the claims do not recite how this is done, thereby monopolizing the judicial exception.   
In regards to Step 2B of the Alice/Mayo analysis, claims 1-23 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The technology recited in the claims 1-23 is claimed at such a high level of generality that it is equivalent to the words “apply it” to a computer (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

None of the dependent claims 2-12 or claims 14-23 remedy these deficiencies in the independent claims.
Dependent claims 2 and 14 have been amended to recite “automatically causing”, but mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, is not sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a)(I).
Dependent claims 3-12 and 15-23 merely further define the abstract idea, and therefore do not overcome the 35 USC 101 rejection.
See for example “wherein the first percentage and third percentage are …” (claims 3 and 15, or “wherein the first percentage and second percentage are …” (claims 4-6 and 16-18), or “wherein the plurality of insurance policies are single occurrence policies.” (claims 10, 11, 22, and 23).
See also “the first term of coverage for a multi-term coverage of the plurality of insurance policies is one year” (claims 7 and 19, or “bundling … the plurality of insurance policies into groups 
In regards to claim 12 (“a cloud computing infrastructure”), the Examiner interprets it as being equivalent to a general purpose computer network.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Munich Reinsurance America, Inc.’s brochure titled “Re•in•sur•ance: A Basic Guide to Facultative and Treaty Reinsurance” (“Munich Re” Copyright 2010) in view of US 2015/0051924 A1 to Rose et al. (“Rose”, Eff. Filed Aug. 16, 2013.  Published Feb. 19, 2015), and further in view of US 2006/0015373 A1 to Cuypers (“Cuypers”, Filed Sept. 10, 2003. Published Jan. 19, 2006). 
In regards to claim 1, Munich Re expressly discloses the following features, which are directed to the method steps of preparing for, purchasing, and then fulfilling the terms of a reinsurance contract: 
1.    A … method for accumulating and allocating insurance risk based on policy term, the  method comprising:

aggregating, by an insurance originator, a plurality of insurance policies comprising:

(See Munich Re, p.5: “Treaty Reinsurance - A transaction encompassing a block of the ceding company’s book of business. The reinsurer must accept all business included within the terms of the reinsurance contract.”)

an aggregate of risks covered by the plurality of insurance policies;

(See Munich Re, p.5: “Treaty Reinsurance - A transaction encompassing a block of the ceding company’s book of business. The reinsurer must accept all business included within the terms of the reinsurance contract”, and “No individual risk acceptance by the reinsurer”.)

an aggregate of premiums paid by policy holders of the plurality of insurance policies;

(See Munich Re, p.6: “Facultative and treaty reinsurance can be written on either a pro rata or excess of loss basis.”)

(See Munich Re, p.6: “Pro Rata - A term describing all forms of quota share and surplus share reinsurance in which the reinsurer shares the same proportion of the premium and losses of the ceding company. Pro rata reinsurance is also known as ‘proportional reinsurance’” 
and 
“Along with sharing proportionally in premium and losses, the reinsurer typically pays a ceding commission to the ceding company to reimburse for expenses associated with issuing the underlying policy.”)

a first term of coverage for a multi-term coverage of the plurality of insurance policies; and

The Examiner has interpreted “multi-term” in light of paragraph [0011] of the specification: “The first term of coverage for a multi-term coverage of the plurality of insurance policies can be one year and the second term of coverage for the multi-term coverage of the plurality of insurance policies can be two years.”

(See Munich Re, p.43: “Finite Reinsurance (also known as Financial Reinsurance, Limited Risk Reinsurance, Nontraditional Reinsurance, Structured Reinsurance) - A broad spectrum of treaty reinsurance arrangements which provide reinsurance coverage at lower margins than traditional reinsurance, in return for a lower probability of loss to the reinsurer. This reinsurance is often multi-year and often provides a means of sharing positive or negative claims experience with the cedent beyond that usually provided by traditional reinsurance.”)

a second term of coverage for the multi-term coverage of the plurality of insurance policies;

(See Munich Re, p.43: “Finite Reinsurance (also known as Financial Reinsurance, Limited Risk Reinsurance, Nontraditional Reinsurance, Structured Reinsurance) - A broad spectrum of treaty reinsurance arrangements which provide reinsurance coverage at lower margins than traditional reinsurance, in return for a lower probability of loss to the reinsurer. This reinsurance is often multi-year and often provides a means of sharing positive or negative claims experience with the cedent beyond that usually provided by traditional reinsurance.”)

automatically causing to cover during the first term of coverage, by the insurance originator, an entirety of the aggregate of risks according to the first risk and premium allocation of the one or more term-dependent reinsurance policies;

(See Munich Re, p.31: “Basis of Attachment - A methodology that determines which original policy losses will be covered under a given reinsurance agreement. There are two types of methodologies: policies attaching and losses occurring. The determination may be based on 1) the effective or renewal date of the original policy; or 2) on the date of the loss; or 3) on the date when the reinsured company recorded premium or loss transaction.”)

(See also Munich Re, p.31: “Underwriting Year - The effective date of the original policy, rather than the date of loss, determines the basis of attachment. Any losses occurring on policies written or renewed with inception or renewal dates during the term of the given reinsurance agreement will be covered by that reinsurance agreement irrespective when the loss actually occurred. This mechanism is often used with “the policies attaching” methodology.”)

(See also Munich Re, p.31: “Accident Year - The date of the loss under the original policy rather than the effective date of the original policy that determines the basis of attachment. Any losses occurring during the reinsurance agreement period on policies in force (if any), written or renewed will be covered by that reinsurance agreement irrespective of the inception or the renewal date of the original policy. This mechanism is often used with “the losses occurring during” the contract period methodology.”)

automatically causing to receive during the first term of coverage, by the insurance originator, the entirety of the aggregate of premiums according to the first risk and premium allocation of the one or more term-dependent reinsurance policies;

(See Munich Re, p.6: “Pro Rata - A term describing all forms of quota share and surplus share reinsurance in which the reinsurer shares the same proportion of the premium and losses of the ceding company. Pro rata reinsurance is also known as ‘proportional reinsurance’” 
and 
“Along with sharing proportionally in premium and losses, the reinsurer typically pays a ceding commission to the ceding company to reimburse for expenses associated with issuing the underlying policy.”)

automatically causing to cover during the second term of coverage, by the insurance originator, a first percentage less than the entirety of the aggregate risk according to the second risk and premium allocation of the one or more term-dependent reinsurance policies; 

(See Munich Re, p.43: “Finite Reinsurance (also known as Financial Reinsurance, Limited Risk Reinsurance, Nontraditional Reinsurance, Structured Reinsurance) - A broad spectrum of treaty multi-year and often provides a means of sharing positive or negative claims experience with the cedent beyond that usually provided by traditional reinsurance.”)

automatically causing to receive, by the insurance originator, a second percentage less than the entirety of the aggregate premiums during the second term of coverage according to the second risk and premium allocation of the one or more term-dependent reinsurance policies.

(See Munich Re, p.6: “Pro Rata - A term describing all forms of quota share and surplus share reinsurance in which the reinsurer shares the same proportion of the premium and losses of the ceding company. Pro rata reinsurance is also known as ‘proportional reinsurance’” 
and 
“Along with sharing proportionally in premium and losses, the reinsurer typically pays a ceding commission to the ceding company to reimburse for expenses associated with issuing the underlying policy.”)

Further regarding independent claim 1, under a conservative interpretation of the prior art, it could be argued that Munich Re does not explicitly teach the features recited below.  In contrast, Rose does disclose these features:
1.    A computer implemented method for accumulating and allocating insurance risk, the computer implemented method comprising:

storing each insurance policy of a plurality of insurance policies on at least one non-transitory storage device;

executing computer readable instructions, which when executed by a processor, are configured to perform functions that include:

(See Rose, para. [0021]: “The method of the present invention may be facilitated by the use of one or more computers programmed to perform one or more functions. Specifically, referring now to FIG. 1, one or more computers may be programmed to determine whether an appropriate agreement is in place between an AIP and the reinsurance company and whether the agent in question is appointed by the AIP to sell qualifying policies. If so, the agent is designated as “eligible”. Programming then determines whether a policy sold by an Eligible Agent is a qualifying policy and, if so, the purchaser of the policy is designated as “eligible”. Based on the status of eligibility, the program then applies an algorithm to determine the level of investment available to each or either or both of the Eligible Agent and the Eligible Policy Holder. The algorithm may, for example, take into account the total number of acres insured by policies sold by the Eligible Agent in order to determine agent's maximum investment level, but may take into account only the acres insured by the Eligible Policy Holder to determine the policy holder's maximum investment level.”)

(See Rose, para. [0022]: “The same or another computer or computers may create cells based on at least one criteria.”)

creating at least one bundle record on the at least one non-transitory storage device representative of at least one insurance policy bundle of one or more term-dependent reinsurance policies for reinsurance of the plurality of insurance policies based at least in part on the aggregate of premiums paid, the aggregate or risks, or a combination thereof;

(See Rose, para. [0002]: “Reinsurance is insurance that is purchased by an insurance company (the "ceding company" or "cedant" or "cedent" under the arrangement) from one or more other insurance companies (the "reinsurer") as a means of risk management. The ceding company and the reinsurer enter into a reinsurance agreement which details the conditions upon which the reinsurer would pay a share of the claims incurred by the ceding company. The reinsurer is paid a "reinsurance premium" by the ceding company, which issues insurance policies to its own policyholders or the reinsurer participates in the profit or loss of the ceding company net of ceding commission paid by the reinsurer to the ceding company.”) 

(See Rose, para. [0003]: “There are two basic methods of reinsurance. The first is a method of facultative reinsurance which is insurance negotiated separately for each insurance contract that is to be reinsured. Often facultative reinsurance is purchased by the ceding company to cover risks that are not covered or that are insufficiently covered by their reinsurance treaties or for amounts in excess of the reinsurance treaties. Treaty reinsurance is the second method. In this method, the reinsurer and the ceding company negotiate a reinsurance contract which requires the reinsurer to cover a specific share of all the insurance policies issued by the ceding company as required by the contract. There are two main types of treaty reinsurance: proportional where the reinsurer's share of the risk is defined for each separate policy, or non-proportional where the reinsurer's liability is based on the aggregate claims incurred by the ceding office.”)

(See Rose, para. [0019]: “One way of determining the maximum level of investment allowed for an Eligible Agent is a function of the average premium per acre paid for the insurance. For an Eligible Agent with a $1 million dollar book of business on crop insurance (i.e. premiums paid for crop insurance) the number of acres eligible would be 25,000 ($1 million/$40). In this scenario, each acre would be deemed worth 2 units where 1 unit of investment would be offered to the Eligible Policy Holder and the other would be offered to the Eligible Agent for equal prices. In one embodiment the reinsurance company pools all such investments not by agency but by state to form a cell or cells, although it would be conceivable that cells created on the basis of different geography may also be employed. Returns would be calculated by cell and returned/distributed in accordance with the number of units owned.”)

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to perform the method for reinsurance, as taught by Munich Re above, with a computer, as asserted by Rose, because performing such steps on a computer is a form of automation, that results in improved processing speed, and lower processing costs.  
Also, in regards to combining Munich Re and Rose to teach the feature of “creating at least one bundle record”, Rose discloses that this is a standard practice in the reinsurance industry.  (See Rose, para. [0003]: “There are two basic methods of reinsurance. The first is a method of facultative reinsurance which is insurance negotiated separately for each insurance contract that is to be reinsured. …. Treaty reinsurance is the second method.”)

Further regarding independent claim 1, under a conservative interpretation of the prior art, it could be argued that neither Munich Re nor Rose explicitly teaches the underlined portions of the features recited below:
enabling access to the at least one non-transitory storage device for purchasing, by the insurance originator, of the one or more term-dependent reinsurance policies for at least a portion of the plurality of insurance policies 

including a first risk and premium allocation of the first term of coverage for the one or more term-dependent reinsurance policies and 

a second risk and premium allocation of the second term of coverage of the one or more term-dependent reinsurance policies, 

wherein the first risk and premium allocation and the second risk and premium allocation are different according to the one or more term-dependent reinsurance policies; 

However, Cuypers does disclose these features (See Cuypers, para. [0010] and [0011], emphasis added):

With the Mack method, therefore, using the complete numerical basis for each loss, an individual IBNER reserve can be calculated (IBNER: Incurred But Not Enough Reported). IBNER demands are understood to mean payment demands which are either over the predicted values or are still outstanding. The IBNER reserve is useful especially for experience rating of excess of loss reinsurance contracts, where the reinsurer, as a rule, receives the required individual loss data, at least for the relevant major losses. In the case of the reinsurer, the temporal development of a portfolio of risks describes through a risk process in which the damage figures and loss amounts are modeled, whereby in the excess of loss reinsurance, upon the transition from the original insurer to the reinsurer, the phenomenon of the accidental dilution of the risk process arises; on the other s hand, through reinsurance, portfolios of several original insurers are combined and risk processes thus caused to overlap. The effects of dilution and overlapping have, until now, been examined above all for Poisson risk processes. 

For insurance/reinsurance, experience rating by means of the Mack method means that of each loss Pif, with f=1,2, . . . ,Fi from incidence year or initial lo year i=1, . . . ,I, the payment status Zikf and the reserve status Rjkf at the end of each handling year or development year k=1, . . . , K until the current status (Zi,K+1 −i,f, Ri,K+1−i,f) is known. A loss Pif in this case therefore consists of a sequence of dots:

P if=(Z i1f , R i1f), (Z i2f , R i2f), . . . , (Z iKf , R iKf)

at the payment reserve level, of which the first K+1−i dots are known, and the still unknown dots (Zi,K+2−i,f, Ri,K+2−i,f), . . . , (Zi,K,f, Ri,K,f) are supposed to be predicted. Of particular i,K,f, Rj,K,f), Ri,K,f being equal to 0 in the ideal case, i.e., the claim is regarded as completely settled; whether this can be achieved depends upon the length K of the development period considered. In the prior art, as e.g. in the Mack method, a claim status (Zi,K+1−i,f, Ri,K+1−i,f) is continued as was the case in similar claims from earlier incidence years.

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to perform the method for reinsurance, as taught by Munich Re above, with a computer and with creating a “bundle”, as asserted by Rose, with the use of the “Mack method” to create multi-year reinsurance contracts as taught by Cuypers, because the “Mack method” is well-known in the art of reinsurance.  (See Coleman, para. [0010]).
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 2, Munich Re discloses the following features: 
2.    The method of claim 1, further comprising:

automatically causing to cover during the second term of coverage, by a reinsurer of the one or more reinsurance policies, a third percentage of the aggregate risk for the portion of the plurality of insurance policies; and

(See Munich Re, p.43: “Finite Reinsurance (also known as Financial Reinsurance, Limited Risk Reinsurance, Nontraditional Reinsurance, Structured Reinsurance) - A broad spectrum of treaty reinsurance arrangements which provide reinsurance coverage at lower margins than traditional reinsurance, in return for a lower probability of loss to the reinsurer. This reinsurance is often multi-year and often provides a means of sharing positive or negative claims experience with the cedent beyond that usually provided by traditional reinsurance.”)

automatically causing to receive, by the reinsurer of the one or more reinsurance policies, a fourth percentage of the aggregate premiums for the portion of the plurality of insurance policies during the second term of coverage.

(See Munich Re, p.6: “Pro Rata - A term describing all forms of quota share and surplus share reinsurance in which the reinsurer shares the same proportion of the premium and losses of the ceding company. Pro rata reinsurance is also known as ‘proportional reinsurance’” 
and 
“Along with sharing proportionally in premium and losses, the reinsurer typically pays a ceding commission to the ceding company to reimburse for expenses associated with issuing the underlying policy.”)

In regards to claim 3, Munich Re discloses the following features: 
3.    The method of claim 1, wherein the first percentage and the third percentage combine for one-hundred percent and the second percentage and the fourth percentage combine for one-hundred percent.

(See Munich Re, p.6, Chart showing that “Premium = Losses”.  Also, the percentage of premiums allocated to the “ceding company” equals the percentage of losses allocated to “ceding company”, and percentage of premiums allocated to the “reinsurance” equals the percentage of losses allocated to “reinsurance”)

The Examiner interprets that the total percentage of premiums collected always equals 100%, and total percentage of losses always equals 100%, but that the different allocations to reinsurance vs. ceding company is a design choice.

In regards to claim 4, Munich Re discloses the following features: 
4.    The method of claim 1, wherein the first percentage and second percentage are 10% and the third percentage and fourth percentage are 90%.

(See Munich Re, p.6, Chart showing that “Premium = Losses”.  Also, the percentage of premiums allocated to the “ceding company” equals the percentage of losses allocated to “ceding company”, and percentage of premiums allocated to the “reinsurance” equals the percentage of losses allocated to “reinsurance”)

The Examiner interprets that the total percentage of premiums collected always equals 100%, and total percentage of losses always equals 100%, but that the different allocations to reinsurance vs. ceding company is a design choice.


In regards to claim 5, Munich Re discloses the following features: 
5.    The method of claim 1, wherein the first percentage and second percentage are 20% and the third percentage and fourth percentage are 80%.

(See Munich Re, p.6, Chart showing that “Premium = Losses”.  Also, the percentage of premiums allocated to the “ceding company” equals the percentage of losses allocated to “ceding company”, and percentage of premiums allocated to the “reinsurance” equals the percentage of losses allocated to “reinsurance”)

The Examiner interprets that the total percentage of premiums collected always equals 100%, and total percentage of losses always equals 100%, but that the different allocations to reinsurance vs. ceding company is a design choice.

In regards to claim 6, Munich Re discloses the following features: 
6.    The method of claim 1, wherein the first percentage and the second percentage are disproportionate from the third percentage and the fourth percentage.

(See Munich Re, p.6, Chart showing that “Premium = Losses”.  Also, the percentage of premiums allocated to the “ceding company” equals the percentage of losses allocated to “ceding company”, and 

The Examiner interprets that the total percentage of premiums collected always equals 100%, and total percentage of losses always equals 100%, but that the different allocations to reinsurance vs. ceding company is a design choice.

In regards to claim 7, Munich Re discloses the following features: 
7.    The method of claim 6, wherein:

the first term of coverage for a multi-term coverage of the plurality of insurance policies is one year; and

the second term of coverage for the multi-term coverage of the plurality of insurance policies is two years.

(See Munich Re, p.6, Chart showing that “Premium = Losses”.  Also, the percentage of premiums allocated to the “ceding company” equals the percentage of losses allocated to “ceding company”, and percentage of premiums allocated to the “reinsurance” equals the percentage of losses allocated to “reinsurance”)

The Examiner interprets that the total percentage of premiums collected always equals 100%, and total percentage of losses always equals 100%, but that the different allocations to reinsurance vs. ceding company is a design choice.

Also, the Examiner interprets that having different allocations during different time periods during the contract is also a design choice.

In regards to claim 8, Rose discloses the following features: 
8.    The method of claim 1, further comprising bundling, by the insurance originator, the plurality of insurance policies into groups based on risk categories for selection by a reinsurer.

(See Rose, para. [0020]: “In an example, the payout of returns is limited to a particular set of conditions. In this example, the AIP is the ceding company and has entered into a Quota Share Agreement with a Reinsurance Company. (See FIG. 2) The risk that is reinsured by the reinsurance company cannot be specific to an agency and therefore the agreement with the ceding company needs to be a quota share agreement or a stop loss agreement or other arrangement where specific risk is based on the AIP's entire book of business. The cede is preferably based on a percentage of the insured risk. Dividends (i.e. distributions by the reinsurance company) are triggered by the occurrence of three things: 1) the AIP must be profitable on a net basis; 2) the reinsurance company must be profitable relative to its agreement with the AIP; 3) the state (group, or cell or cells) must be profitable on a net basis and, thereafter, Reinsurance Company will distribute profits based on the cell's profits and will distribute profits equally on a per unit basis. Although not required, it is expected that risk may be controlled or addressed by investment in other reinsurance companies.”)

In regards to claim 9, Rose discloses the following features: 
9.    The method of claim 8, wherein each bundle includes multiple risk categories with predetermined risk percentages for each of the policies included within the multiple risk categories.

(See Rose, para. [0012]: “The reinsurance company would reinsure crop damage insurance (although it would not be restricted only to reinsuring crop insurance) via a Quota Share agreement with the AIP. Under a Quota Share Agreement, cash is paid by the AIP to the reinsurance company for the protection share that the reinsurance takes on. The share may be 10% of the risk, or less or more. The present invention employs a Quota Share agreement and, although not described herein, there may be situations where a stop loss agreement (i.e. pays a fixed percentage to the reinsurance company regardless of losses) might be used.”)

(See Rose, para. [0022]: “The same or another computer or computers may create cells based on at least one criteria. The said at least one criteria may include geographic territory, or may be an aggregate of policies insuring a particular number of acres. The investments are then pooled by cell and the programming calculates dividend per unit by cell and may, subsequently, calculate a return to at least one of an Eligible Agent and/or an Eligible Policy Holder.”)

In regards to claim 10, Munich Re discloses the following features: 
10.    The method of claim 1, wherein the plurality of insurance policies are single occurrence policies.

(See Munich Re, p.22: “Functions of Excess of Loss Reinsurance: Lessen the impact of losses from a single large event with multiple losses or the accumulation of losses from frequent events.”)



In regards to claim 11, Munich Re discloses the following features: 
11.    The method of claim 1, wherein the plurality of insurance policies are multiple occurrence policies.

(See Munich Re, p.22: “Functions of Excess of Loss Reinsurance: Lessen the impact of losses from a single large event with multiple losses or the accumulation of losses from frequent events.”)

In regards to claim 12, Rose discloses the following features: 
12.    The method of claim 1, wherein the aggregating the plurality of insurance policies is performed through a cloud computing infrastructure.

(See Rose, para. [0021]: “The method of the present invention may be facilitated by the use of one or more computers programmed to perform one or more functions.”)

In regards to claims 13-23, they are respectively rejected on the same grounds as claims 1-11. 



RESPONSE TO ARGUMENTS
Re: Claim Interpretation 
Applicant’s arguments in the Remarks filed on July 6, 2020, are persuasive in regards to the Claim Interpretation.  The Interpretation has been amended accordingly.

Re: Claim Rejections - 35 USC § 101 
The previously presented 35 USC § 101 rejection of all pending claims (Claims 1-23) has been amended, in response to applicant’s amendments to the independent claims.  The rejection is maintained because the claims are still directed to an abstract idea, more specifically “Certain Methods of Organizing Human Activity", and even more specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)” and/or “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”.
In addition, in regards to the amendments to the claims, as per Step 2B of the Alice/Mayo analysis, these amendments do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
Instead, the technology recited in amended claims 1-23 is claimed at such a high level of generality that it is equivalent to the words “apply it” to a computer (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f)

Re: Claim Rejections - 35 USC § 103 
A new 35 USC § 103 rejection has been applied to all of the pending claims (Claims 1-23), as necessitated by Applicant’s amendments to the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0136164 A1 to Roti et al. (Eff. Filed May 30, 2006. Published Jun. 14, 2007).
Para. [0050]: “See FIG. 2 for a depiction of a structural framework. Insurance Company enters into either a quota share modified coinsurance agreement or a stop loss reinsurance agreement to transfer the GMDB risk of a select portion of variable annuity policies. (A detailed exemplary term sheet is provided in Appendix A below.) An upfront or ongoing premium is paid by the Insurance Company to the Reinsurer. The contract will transfer equity market risk, as well as actuarial risks (e.g., mortality).”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

March 19, 2021